Title: To George Washington from Major General John Sullivan, 27 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear Genl
            Head Quarters Providence Septr 27th [1778]
          
          I have heard little from the Enemy since the date of my last. They are erecting Barracks on the Island, and have sent off many of the Inhabetants. Circumstances, which convince me they propose taking up their Winter Quarters there. I have the honor to be, with the most exalted esteem, Dr General Yr Excellencys most obedt hble Serv.
          
            Jno. Sullivan.
          
        